Title: To George Washington from Solomon Bush, 8 January 1795
From: Bush, Solomon
To: Washington, George


        
          May it Please your Excellency.
          Philada 8th Jany 1795
        
        As the Officice of Post Master Genl has become vacant by the removal of Col. Pickering, permit me to call your Excellencys attention to my situation, and shou’d you think I merit the appointment which I respectfully solicit; the Obligation shall be gratefully remembered by your Excellency’s most Obedient Hbl. Servt
        
          S. Bush
        
      